Exhibit 10.5

 

FTAC OLYMPUS ACQUISITION CORP.

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

 

August 25, 2020

 

FTAC Olympus Sponsor, LLC

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

 

Re:Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between FTAC Olympus Acquisition Corp., a Cayman
Islands exempted company (the “Company”) and FTAC Olympus Sponsor, LLC
(“Sponsor”), dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on the
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the Securities and Exchange Commission
(the “Registration Statement”) and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”):

 

(i) Sponsor or one of its affiliates shall make available to the Company, at
2929 Arch Street, Philadelphia, PA (or any successor location of Sponsor or its
affiliates), certain office space, utilities, and shared personnel support
services as may be reasonably requested by the Company. In exchange therefor,
the Company shall pay Sponsor the sum of $25,000 per month on the Listing Date
and continuing monthly thereafter until the Termination Date; and

 

(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the Commonwealth of Pennsylvania, without giving effect
to its choice of laws principles.

 

[Signature pages follows]


 



 

 

 

Very truly yours,       FTAC OLYMPUS ACQUISITION CORP.       By: /s/ Ryan M.
Gilbert     Name: Ryan M. Gilbert     Title: President and Chief Executive
Officer  

 

[Signature Page to Administrative Services Agreement]

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

FTAC OLYMPUS SPONSOR, LLC

 

By: /s/ Ryan M. Gilbert      Name: Ryan M. Gilbert     Title: Manager  

 

[Signature Page to Administrative Services Agreement]

 

 



 

 